JAMES NEILL, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Neill v. CommissionerDocket No. 9290.United States Board of Tax Appeals8 B.T.A. 299; 1927 BTA LEXIS 2915; September 26, 1927, Promulgated *2915 D. Webster Egan, Esq., for the petitioner.  Brice Toole, Esq., for the respondent.  VAN FOSSAN *299  This proceeding was brought for the redetermination of an alleged deficiency in income taxes for the calendar year 1922, amounting to $444.01.  It is alleged that respondent erred in adding to petitioner's income the sum of $5,822.98 earned by petitioner's wife.  FINDINGS OF FACT.  Petitioner and his wife were domiciled and living together during the taxable year in Glendale, Calif.  Both were professional actors employed during 1922 as moving picture actors.  As a result of her employment petitioner's wife earned a salary which was returned by her in her separate income-tax return.  About February 10, 1922, petitioner and his wife entered into an oral agreement that all household expenses should be paid out of petitioner's income and that whatever his wife earned should be hers absolutely to do with as she chose.  They kept separate bank accounts and never drew on each other's accounts nor did petitioner in any way handle or control the funds received by his wife.  They never pooled their funds for investment or any other purpose.  Petitioner's*2916  wife also owned outright the residence in which they lived.  OPINION.  VAN FOSSAN: This case is controlled by our decision in . See also . Judgment will be entered on 15 days' notice, under Rule 50.Considered by MARQUETTE, MILLIKEN, and PHILLIPS.